159Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 16/538,015.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claim 1 of copending Application No. 16/538,015.  Specifically, the claim 1 of copending Application No. 16/538,015 is the same elements, same function, and same result as claims of present application.  Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Instant Application
Co-pending Application
Claim 1.  A data storage device of a vehicle, comprising: a host interface configured to receive a sensor data stream from at least one sensor configured on the vehicle; non-volatile memory configured into a plurality of partitions, the partitions respectively having different sets of memory operation settings configured for different types of data related to an artificial neural network, wherein the partitions include an output partition configured to periodically store output data from the artificial neural network; and a controller configured to operate memory units in the partitions according to the sets of memory operation settings; wherein the artificial neural network is configured to predict a maintenance service of the vehicle based on the sensor data stream.
Claim 1.  A data storage device of a vehicle, comprising: a host interface configured to receive a sensor data stream from at least one sensor configured on the vehicle; non-volatile memory configured into a plurality of partitions, the partitions respectively having different sets of memory operation settings configured for different types of data related to an artificial neural network, wherein the partitions include a model partition configured to store model data of the artificial neural network; and a controller configured to operate memory units in the partitions according to the sets of memory operation settings; wherein the artificial neural network is configured to predict a maintenance service of the vehicle based on the sensor data stream.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golov (US Pub. 2020/0082852) in view of Yun et al. (US Pub. 2012/0245791).
Regarding independent claims 1, 12 and 18, Golov discloses a data storage device (Fig.2: memory system 201) of a vehicle ([0023]: any computing device that includes a memory and a processing device.), comprising: 
a host interface (Fig.2: Host System 101) configured to receive a sensor data stream from at least one sensor (Fig.2: Sensors 205) configured on the vehicle ([0033]: host system 101 collects data from sensors 205. For example, the sensors 205 are located on an autonomous vehicle and collect image data used for navigation of the vehicle. In one embodiment, the sensor data is input to a neural network and an output is used to control the vehicle. In one embodiment, the processing associated with a neural network is performed by processing device 209, either alone or in conjunction with a processing device of host system 101); 
non-volatile memory configured into a plurality of partitions (Fig.2: Bank 213, Bank 215 …. Bank 217), the partitions respectively having different sets of memory operation settings configured for different types of data related to an artificial neural network, wherein the partitions include an output partition configured to periodically store output data from the artificial neural network ([0020]: In various embodiments, the parallel access component 107 includes one or more controllers coupled to each of the memory regions 111, 113, . . . , 119. The controllers are configured to read or write data to or from one or more of the memory regions. The read data is used by the processing device 111 in processing associated with machine learning. The written data can be, for example, an output from a neural network. In one embodiment, parallel access to the memory regions is provided to the processing device 111 in which data is read from one of the memory regions at the same time that data is written to another of the memory regions. Each of the memory regions can be operated in either a read-only mode or a write-only mode.); and 
a controller (Fig.2: processing device 209) configured to operate memory units in the partitions according to the sets of memory operation settings ([0019]: A processing device 111 of memory system 105 has parallel read/write access to memory regions 111, 113, . . . , 119. In one example, the processing device 111 and the memory regions 111, 113, . . . , 119 are on the same chip or die. In various embodiments, the memory regions store data used by the processing device during machine learning processing.).
However, Golov does not specifically teach wherein the artificial neural network is configured to predict a maintenance service of the vehicle based on the sensor data stream.
Yun teaches wherein the artificial neural network is configured to predict a maintenance service of the vehicle based on the sensor data stream ([0010]: the present invention provides an apparatus for predicting mixed problems with a vehicle, including a data normalization unit for creating normalization transformation values by performing normalization transformation based on threshold value ranges for a plurality of pieces of vehicle network data, transferred by the vehicle; a neural network problem prediction unit for creating a neural network problem prediction value by predicting a mixed problem with the vehicle using a multi-artificial neural network model, created based on a learning data set related to mixed problems having previously occurred in the vehicle and the normalization transformation values; and a transition change prediction unit for predicting a change in transition for the mixed problem according to a change in the neural network problem prediction value, by analyzing the neural network problem prediction value and previous neural network problem prediction values previously created in the vehicle.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate predicting mixed problems with a vehicle, as taught by Yun into the processing device for machine learning of Golov, because it would have been to provide a means for predicting issues with the vehicle instead of reacting to issues with the vichile. 
Regarding claim 2, Golov teaches wherein the output data stored in the output partition includes state data of neurons in the artificial neural network ([0020]).
Regarding claim 3, Golov teaches wherein the state data of the neurons in the artificial neural network identifies activation levels of the neurons for spiking ([0020]).
Regarding claim 4. Golov teaches wherein the output data includes predictions or classifications generated by the artificial neural network responsive to the sensor data stream ([0020]).
Regarding claim 5, Golov teaches wherein the memory operation settings configure the output partition to store no more than two bits per memory cell in the non-volatile memory ([0020]).
Regarding claim 6, Golov  teaches a buffer, wherein the memory operation settings configure the controller to store the output data in the buffer for access by a processor via the host interface during or after storing the output data into the output partition ([0035]: In one embodiment, memory system 201 includes a buffer 211. For example, buffer 211 can receive sensor data received from host system 101 via host interface 207. Data from buffer 211 can be written to one or more of the banks 213, 215, . . . , 217.).
Regarding claim 7, Golov teaches wherein the buffer includes volatile memory ([0029]: The memory system 105 can also include additional circuitry or components that are not illustrated. In some embodiments, the memory system 105 can include a cache or buffer (e.g., DRAM or SRAM) and address circuitry (e.g., a row decoder and a column decoder) that can receive an address from one or more controllers and decode the address to access the memory regions.).
Regarding claim 13, Golov teaches wherein the data storage device further includes a buffer; and the memory operation settings configure the controller to save the output data in the buffer for accessing by the at least one processor and for storing into the output partition ([0035]: In one embodiment, memory system 201 includes a buffer 211. For example, buffer 211 can receive sensor data received from host system 101 via host interface 207. Data from buffer 211 can be written to one or more of the banks 213, 215, . . . , 217.).
Regarding claim 14, Golov teaches wherein the output data includes data identifying states of neurons in the artificial neural network; and the states of the neurons change in response to the sensor data stream ([0020]).
Regarding claim 15, Golov teaches wherein the states of the neurons further changes with passage of time ([0020]).
Regarding claim 16, Golov teaches wherein the controller is configured to allow the at least one processor to access the output data in the buffer in parallel with programming of the output data into the output partition ([0016]: In one embodiment, a processing device is added inside a volatile memory device (e.g., a DRAM device). The processing device can be, for example, a state machine, an arithmetic logic unit (ALU), CPU, graphics processing unit (GPU), field-programmable gate array (FPGA), etc. In various embodiments, the processing device is provided parallel access to memory regions in the memory device. For example, the memory regions are banks in a DRAM device. This structure has several advantages over existing structures.).



Allowable Subject Matter
Claims 8-11, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135